Case 3:19-cv-01091-TJC-MCR Document 18 Filed 10/27/20 Page 1 of 9 PagelD 360

 

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

AMERICAN FEDERATION OF
STATE, COUNTY AND
MUNICIPAL EMPLOYEES
FLORIDA COUNCIL 79,

Petitioner,
v. Case No. 3:19-cv-1091-J-32MCR

GCA SERVICES GROUP, INC,

Respondent.

 

ORDER

This case is before the Court on Petitioner's Motion to Confirm
Arbitration Award (Doc. 1). On September 30, 2020, the assigned United States
Magistrate Judge issued a Report and Recommendation (Doc. 17)
recommending that the Petition be granted to the extent that it seeks remand
and otherwise denied in all respects, and that this matter be remanded to the
arbitrator for clarification of the arbitration award. No party has filed an
objection to the Report and Recommendation, and the time in which to do so
has passed. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); M.D. Fla. R. 6.02(a).
Upon de novo review of the file and for the reasons stated in the Report and

Recommendation (Doc. 17), it is hereby

 
Case 3:19-cv-01091-TJC-MCR Document 18 Filed 10/27/20 Page 2 of 9 PagelD 361

ORDERED:

1. The Report and Recommendation of the Magistrate Judge (Doc. 17)
is ADOPTED as the opinion of the Court.

2. Petitioner’s Petition to Confirm Arbitration Award (Doc. 1) is
GRANTED to the extent that it seeks remand and DENIED in all other
respects.

3. This matter is REMANDED to Arbitrator John R. Lee for
clarification of the arbitration award. The Arbitrator is directed to the Report

and Recommendation, attached hereto, for guidance as to the issue on remand.
DONE AND ORDERED in Jacksonville, Florida the 27th day of

October, 2020.

  

 

 

CF
TIMOTHY J. CORRIGAN
United States District Judge

f é

tom
Attachment: Report and Recommendation
Copies to:

Honorable Joel B. Toomey
United States Magistrate Judge

Counsel of record

 

 

 
Case 3:19-cv-01091-TJC-MCR Document 18 Filed 10/27/20 Page 3 of 9 PagelD 362
Case 3:19-cv-01091-TJC-MCR Document 17 Filed 09/30/20 Page 1 of 7 PagelD 353

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

AMERICAN FEDERATION
OF STATE, COUNTY AND
MUNICIPAL EMPLOYEES
(“AFSCME”) FLORIDA
COUNCIL 79, AFL-CIO,

Petitioner,
V. CASE NO. 3:19-cv-1091-J-32MCR
GCA SERVICES GROUP, INC.,

Respondent.
/

REPORT AND RECOMMENDATION’

THIS CAUSE is before the Court on Petitioner's Petition to Confirm
Arbitration Award (“Petition”) (Doc. 1), Respondent’s Response thereto (Doc. 11),
Petitioner's Brief in Support of the Petition (Doc. 15), and Respondent's Brief in
Support of Denying the Petition (Doc. 14). The Petition was referred to the
undersigned for a report and recommendation regarding an appropriate resolution.

(Doc. 16.)

 

' “Within 14 days after being served with a copy of [this Report and

Recommendation], a party may serve and file specific written objections to the proposed
findings and recommendations.” Fed. R. Civ. P. 72(b)(2). “A party may respond to
another party’s objections within 14 days after being served with a copy.” /d. A party’s
failure to serve and file specific objections to the proposed findings and recommendations
alters the scope of review by the District Judge and the United States Court of Appeals
for the Eleventh Circuit, including waiver of the right to challenge anything to which no
specific objection was made. See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(1)(B); 11th
Cir. R. 3-1; Local Rule 6.02.
Case 3:19-cv-01091-TJC-MCR Document 18 Filed 10/27/20 Page 4 of 9 PagelD 363
Case 3:19-cv-01091-TJC-MCR Document 17 Filed 09/30/20 Page 2 of 7 PagelD 354

At bottom, the parties disagree on the meaning of the arbitration award at
issue. In the alternative to confirming the award, Petitioner requests that the Court
remand the matter to the arbitrator for clarification if the Court finds that the award
is ambiguous. The undersigned recommends that the award is ambiguous and
requires clarification from the arbitrator. Thus, for the reasons set forth herein, the
undersigned respectfully RECOMMENDS that the Petition be GRANTED only to
the extent that it seeks remand and DENIED in all other respects, and that this
matter be remanded to the arbitrator for clarification of the arbitration award.

I. Background

Petitioner is a union that represents custodial workers for Duval County
Public Schools (“DCPS”) who are employed by Respondent. (Doc. 1 at 2.) The
parties entered into a Collective Bargaining Agreement (“CBA”) (Doc. 1-1) that set
starting pay rates for custodians. (/d. at41; Doc. 14-2 at 2.) The CBA also required
that any raises approved by DCPS be passed through to the custodians employed
by Respondent. (Doc. 1-1 at 43.) Respondent passed the subject raises on to its
current employees, but it did not apply those raises to the starting rates of pay set
forth in the CBA. (Doc. 14 at 4.) Petitioner filed a grievance arguing that the raises
must be applied to starting pay rates, and the matter proceeded to arbitration as
required by the CBA. (Doc. 1 at 2; Doc. 1-2.)

Arbitrator John R. Lee was asked to determine whether the CBA requires
Respondent to apply the subject raises to starting pay rates. (Doc. 1-2 at 101.)

The arbitrator's award does not directly address the issue. (See id. at 104.) Asa
Case 3:19-cv-01091-TJC-MCR Document 18 Filed 10/27/20 Page 5 of 9 PagelD 364
Case 3:19-cv-01091-TJC-MCR Document17 Filed 09/30/20 Page 3 of 7 PagelD 355

result, Respondent has not adjusted its employees’ pay to reflect raises in starting
pay rates because it does not believe that the award requires it to do so. (Doc. 14
at 4.) Petitioner believes the award requires that adjustment. (Doc. 15 at 2-3.)
Petitioner now moves to confirm the award and asks the Court to “direct
Respondent to make the pay adjustments as required by the Award.” (Doc. 1:
Doc. 15 at 10.) Alternatively, if the Court finds that the award is ambiguous,
Petitioner requests that this matter be remanded to the arbitrator for clarification.
(Doc. 1 at 3; Doc. 15 at 9-10.) Respondent argues that it is in compliance with the
award and, alternatively, if the award is interpreted in Petitioner's favor, it should
be vacated because the arbitrator exceeded his authority. (Doc. 14.)
I. Applicable Law
As the Eleventh Circuit has stated:
At the outset it is appropriate to recognize that the
decision for which the parties bargained and the one to
which they are entitled is that of the arbitrator. Neither
the notions of the district court nor of this court as to the
appropriate resolution of [the subject] grievance are of
relevance. It is impermissible for courts to usurp the

functions of the arbitrator by reviewing the merits of the
award or construing its meaning.

We have recognized that when terminology in an
arbitrator's award can be interpreted in a variety of ways
the normal course of action is for the district court to
remand the matter to the original arbitrator for
clarification. .. . Even under other circumstances we
have required return of the case to the arbitrator when
necessary to assure that the parties were getting the
Case 3:19-cv-01091-TJC-MCR Document 18 Filed 10/27/20 Page 6 of 9 PagelD 365
Case 3:19-cv-01091-TJC-MCR Document 17 Filed 09/30/20 Page 4 of 7 PagelD 356

informed decision of the arbitrator for which they had
bargained.

Am. Fed. of State, Cty. and Municipal Emps. Local Lodge No. 1803 v. Walker Cty.
Med. Ctr., Inc., 715 F.2d 1517, 1518-19 (11th Cir. 1983) (quotations omitted). See
also Bakery, Confectionery and Tobacco Workers Local Union No. 362-T, AFL-
CIO-CLC v. Brown and Williamson Tobacco Corp., 971 F.2d 652, 655 (11th Cir.
1992) (“It is the duty of the arbitrator, and not the district court, to interpret the
contractual language of an agreement.”).

ll. Analysis

Article 17 of the CBA, titled “Wages,” states in relevant part:

2. Wage rates for the specified classifications shall be
set forth in Appendix B and attached hereto as part of this
Agreement.

3. Employees hired after the ratification date of this
Agreement or annual wage reopener (as applicable) shall
be hired at the starting rate for the particular Agreement
contract year, as set forth within Appendix B. The
starting rate will change with each year of this Agreement
and will be the lowest salary in each classification.
Appendix B will be updated each contract year of this
Agreement to reflect the current wage rates for each
classification and will remain attached to this Agreement
as updated.

7. Any wage increase granted by Duval County
School Board to the Employer shall be passed along to
the Employees within thirty (30) days as soon as all the
wage increase requirements / stipulations have been
satisfied, which includes but is not limited to the School
Board, Accounting Department, and a signed Collective
Bargaining Agreement or Memorandum of
Case 3:19-cv-01091-TJC-MCR Document 18 Filed 10/27/20 Page 7 of 9 PagelD 366
Case 3:19-cv-01091-TJC-MCR Document 17 Filed 09/30/20 Page 5 of 7 PagelD 357

Understanding (depending on the year in which any
wage increase is granted by the Duval County School
Board).

(Doc. 1-1 at 41-43.)

The issue jointly submitted by the parties to the arbitrator was as follows:
Whether or not GCA Service Group, Inc., violated the
collective bargaining agreement by failing to apply raises
approved by the Duval County School Board to the
starting wage rate for custodians?

(Doc. 1-2 at 101.)

The relevant portion of the arbitrator's award is as follows:

All Terms and conditions, as set forth in Article 17,
Wages, of the above stated agreement, shall be
unconditionally implemented, except where otherwise
stated therein, and appropriate adjustments made to all
affected employees that were in such subject capacities
during the decision time period.

(id. at 104.)

The undersigned recommends that the award is ambiguous and that this
matter should be remanded to the arbitrator for clarification of the award.* As set
forth above, the question presented to the arbitrator required him to determine
whether Article 17 of the CBA requires Respondent to apply the subject pay raises

to starting rates of pay. (/d. at 101.) The award does not unambiguously answer

this question. (/d. at 104.)

 

? Because remand is recommended, the undersigned does not address the parties’
arguments regarding confirmation and vacatur of the award.
Case 3:19-cv-01091-TJC-MCR Document 18 Filed 10/27/20 Page 8 of 9 PagelD 367
Case 3:19-cv-01091-TJC-MCR Document 17 Filed 09/30/20 Page 6 of 7 PagelD 358

As evidenced by the parties’ arguments, the ambiguous language of the
award can be interpreted in different ways. For example, Petitioner argues that
the inclusion of language requiring appropriate adjustments to employees’ pay
implies that adjustments are necessary because the subject raises should have
been applied to starting pay rates. (Doc. 15 at 4-5.) However, Respondent argues
that the award merely requires compliance with the terms and conditions of Article
17, which does not require the subject raises to apply to starting rates of pay. (Doc.
14 at 4.) Thus, Respondent contends that no adjustments are “appropriate”
because it is in compliance with Article 17. (/d.)

As set forth above, only the arbitrator can interpret the CBA and the
arbitration award. Because the award is ambiguous and subject to multiple
interpretations, the undersigned recommends that this matter be remanded to the
arbitrator to clarify the award. See Am. Fed. of State, Cty. and Municipal Emps.
Local Lodge No. 1803, 715 F.2d at 1518-19; Bakery, Confectionery and Tobacco
Workers Local Union No. 362-T, AFL-CIO-CLC, 971 F.2d at 655.

IV. Conclusion

Accordingly, it is respectfully RECOMMENDED that:

1. The Petition (Doc. 1) be GRANTED only to the extent that it seeks

remand and DENIED in all other respects.°

 

3 Although the Petition seeks attorneys’ fees, it provides no basis for such an
award. (See Doc. 1 at 3.) Moreover, Petitioner's Brief is silent regarding that request.
(See Doc. 15.) Thus, the undersigned recommends that attorneys’ fees should not be
awarded.
Case 3:19-cv-01091-TJC-MCR Document 18 Filed 10/27/20 Page 9 of 9 PagelD 368
Case 3:19-cv-01091-TJC-MCR Document 17 Filed 09/30/20 Page 7 of 7 PagelD 359

2. This matter be REMANDED to Arbitrator John R. Lee for clarification
of the arbitration award.

DONE AND ENTERED in Jacksonville, Florida, on September 30, 2020.

[ok B. oy
JOZL B. TOOMEY
United States Magistrate ime

Copies to:

The Honorable Timothy J. Corrigan
United States District Judge

Counsel of Record
